263 F.2d 323
ARMOUR & COMPANY, Libelant-Appellee,v.COMPANIA ARGENTINA DE NAVEGACION DODERO, S.A., Respondent-Appellant.
No. 90.
Docket 25056.
United States Court of Appeals Second Circuit.
Argued January 9, 1959.
Decided February 4, 1959.

Donald B. Allen, of Hill, Betts & Nash, New York City, for respondent-appellant.
F. Herbert Prem, of Bigham, Englar, Jones & Houston, New York City, for libelant-appellee.
Before CLARK, Chief Judge, MOORE, Circuit Judge, and GIBSON, District Judge.
PER CURIAM.


1
On this appeal respondent challenges only certain findings of fact of the trial court, made as a part of a reasoned opinion. Such findings may be upset only if clearly erroneous. F.R. 52 (a); McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20; A. H. Bull S.S. Co. v. The Exanthia, 2 Cir., 234 F.2d 650, 653; Schroeder Bros., Inc. v. The Saturnia, 2 Cir., 226 F.2d 147, 149; Union Carbide & Carbon Corp. v. United States, 2 Cir., 200 F.2d 908, 910. And we find each of them supported by ample evidence.


2
Affirmed.